Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 recites the limitation “the two conductive electrodes”. There is insufficient antecedent basis for this limitation in the claim or in the previous claims on which claim 20 is dependent. Appropriate correction is needed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over  
Ge (US 20130058080) in view of Weijers (US 20170051877) and further in view of Zhao (US 5859181)
Regarding claim 1, Ge teaches a high-efficiency light bulb (Fig.4 and 1), comprising:


    PNG
    media_image1.png
    224
    240
    media_image1.png
    Greyscale


connected to the bulb base and located in the lamp housing; and an LED filament (6) disposed in the light housing, the LED filament comprising: a plurality of LED filament units (Fig.1-4), wherein each of the plurality of LED filament units includes a single LED chip with an upper surface and a lower surface opposite to the upper surface of the LED chip, and a light conversion layer comprising a top layer and a base layer (see below),


    PNG
    media_image2.png
    336
    489
    media_image2.png
    Greyscale

 wherein the base layer comprises an upper surface and a lower surface opposite to the upper surface of the base layer, the top layer with an upper surface and a lower surface opposite to the upper surface of the top layer is disposed on at least two sides of each of the LED chips, the lower surface of each of the LED chips is close to the upper surface of the base layer, the upper surface of the top layer is away from each of the LED chips.
Further, regarding the claimed dimensions/relationships of the LED filament: “wherein W1 represents the width of the upper surface of the base layer or the width of the lower surface of the top layer in the short axial direction of the LED filament, and W1 is between W2/0.9 and d, where d represents the minimum of 10Ctan0.5β/tan0.5α and 2Htan0.5β, and W2 represents the width of the LED chip, and H represents the distance from the upper surface of each of the LED chips to the upper surface of the top layer, where a represents the illumination angle of each of the LED chips in the longitudinal direction of the LED filament, and C represents the length of the LED filament unit in the longitudinal direction of the LED filament; where p represents the illumination angle of each of the LED chips in the short axial direction of the LED filament” the dimensions of the bulb filament follow certain standards as disclosed in [0003] of Weijers according to specific regulations ([0008]) and to choose the width of the base layer, is only considered to be the “optimum” value of the dimensions of the LED filament of a light bulb, that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired accuracy and since discovering an optimum value of a result effective variable involves only routine skill in the art in order to achieve an omnidirectional light distribution ([0003] in Weijers).
Ge in view of Weijers does not teach the base layer of the light conversion layer is formed from organosilicon-modified polyimide resin composition comprising an organosilicon-modified polyimide and a thermal curing agent, wherein the organosilicon-modified polyimide comprises a repeating unit represented by the following general formula (I):

    PNG
    media_image3.png
    107
    341
    media_image3.png
    Greyscale

wherein Ar1 is a tetra-valent organic group having a benzene ring or an alicyclic hydrocarbon structure, Ar2 is a di-valent organic group having a monocyclic alicyclic hydrocarbon structure, R is each independently methyl or phenyl, n is 1-5;

Zhao teaches the reaction product of a polysiloxane diamine, a tetracarboxylic acid anhydride and an alicyclic diamine. See for instance the abstract. See also the top of column 3 which shows units corresponding to those found in the general formula (I) in claim 1 with the cyclohexyl containing group corresponding to Ar2. This polyimide is reacted with an epoxy resin (column 3, lines 28 and on) which meets the requirement of the thermal curing agent. Thus Zhao et al. teach a siloxane polyimide having the same units as claimed and having the same thermal curing agent as claimed.
Regarding the claimed molecular weight requirement the Examiner notes that the bottom of column 2 teaches a weight average molecular weight range rather than a number average molecular weight range as claimed. It is the Examiner’s position that a Mn within the claimed range would have been obvious over the siloxane polyimide of Zhao. The skilled artisan would recognize that the Mn of a polymer is never greater than the Mw (since dispersion Mw/Mn is never less than 1). As such the skilled artisan would recognize that the Mn for the siloxane polyimide of Zhao will be equal to or lower than the Mw disclosed in column 2. Given the breadth of the prior art range and the breadth of the claimed ranges, one having ordinary skill in the art would have found an Mn within the claimed range to have been obvious and well within routine experimentation over the teachings of Zhao et al. In this manner claim 1 is rendered obvious.
	Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over  
Ge (US 20130058080) in view of Weijers (US 20170051877) and Zhao (US 5859181) and further in view of Zhou (CN 103542308A, English Abstract)

Regarding claims 2-4, Ge in view of Weijers and Zhao teaches that the dimensions of the LED light bulb filament needs to fulfill certain  requirements of standard specifications, as disclosed in [0003] of Weijers according to specific regulations ([0008]).
Furthermore, Zhou teaches that the width of the LED filament parts of the LED light bulb is within 0.1-50 mm. 
Therefore from the teachings of Weijers and Zhou for the width dimensions as claimed wherein a) W1 is between W2/0.9 and d, where d represents the minimum of 2Ctan0.5β/tan0.5α and 2Htan0.5β (for claim 2) and wherein W1 is between 1.1 W2 and e, where e represents the minimum value of 10C and 3.46H (for claim 3) and wherein W1 is between 1.1W2 and E, where E represents the minimum value of 2C and 3.46H (claim 4), to choose the above width dimensions for claims 2-4 of the base layer, is only considered to be the “optimum” value of the dimensions of the LED filament of a light bulb, that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired accuracy and since discovering an optimum value of a result effective variable involves only routine skill in the art in order to achieve an omnidirectional light distribution ([0003] in Weijers, also see the USE section in Zhou).



Regarding claim 6, Ge in view of Weijers, Zhao and Zhou teaches wherein each of the LED sections includes at least two LED chips 16 ([0109] in Ge) that are electrically connected to each other by a wire 21 (Fig.6), the shortest distance between the two LED chips respectively located in the two adjacent LED sections (LEDs within each of elements 6 in Fig.5 of Ge) is greater than the distance between two adjacent LED chips within one of the LED sections (distance between LEDs 16).

Regarding claim 7, Ge in view of Weijers, Zhao and Zhou teaches each of the conductive sections includes at least one conductor (11 in fig.1-5 in Ge) that connects the adjacent LED sections 6, and the length of the wire (21 in Fig.6 of Ge) is less than the length of the conductor 11.

Regarding claim 8, Ge in view of Weijers, Zhao and Zhou teaches a light bulb, further comprising a plurality of supporting arms (lower conducting sections 3/3a in of Ge) connected with and supporting the LED filament, wherein the stem comprises a stand (see left hand ends of the two arrows below that shows the extent of the stand or pillar  4 in Ge) extending to the center of the lamp housing, and the stand supports the supporting arms (since it is a pillar in Ge).

    PNG
    media_image4.png
    633
    605
    media_image4.png
    Greyscale


 



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ge in view of Wiejers, Zhao and Zhou, and further in view of Nakashima (US 5262505) or Yoneda (US 7041766)
Ge in view of Weijers, Zhao and Zhou teaches aromatic tetracarboxylic acid anhydrides in preparing the siloxane polyimide (See column 2, lines 34 and on in Zhao).
Further, both Nakashima (bottom of column 2 through column 3) and Yoneda (column 5, lines 20 and on) teach the alternative use of aromatic and alicyclic tetracar-boxyilic acid anhydrides in making siloxane polyimides. In fact Yoneda teaches that alicyclic tetracarboxylic dianhydrides can be preferable over aromatic because they result in materials with less discoloration.
In view of this one having ordinary skill in the art would have been motivated to use alicyclic tetracarboxylic acid dianhydrides as the reactant in Ge in view of Weijers Zhao and Zhou  with the expectation of obtaining predictable and useful results. In this manner this claim is rendered obvious.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ge in view of Wiejers, Zhao, Zhou, Nakashima and Yoneda, and further in view of Angelo (US 3437636).
Regarding claim 10, Ge in view of Weijers, Zhao, Zhou, Nakashima and Yoneda teaches the invention set forth in claim 9 about but does not teach the presence of any functional group on the monocyclic alicyclic hydrocarbon structure therein. Note that Zhao teach cyclohexane units.

Given the known benefits associated with hydroxyl groups attached to polyimide backbones, as evidenced by Angelo, one having ordinary skill in the art would have found the presence of such units on the cyclohexyl diamine unit in Ge in view of Weijers, Zhao, Zhou, Nakashima and Yoneda to have been obvious, with the expectation of forming additional crosslinking groups for the epoxy resin therein and resulting in improved properties. In this manner claim 6 is rendered obvious.
Note that adjusting the amount of hydroxyl groups in the modified siloxane polyimide of Ge in view of Weijers, Zhao, Zhou, Nakashima and Yoneda would have been obvious to the skilled artisan, in an effort to adjust the crosslinking thereof and the resulting properties associated therewith. In this manner the skilled artisan would have found a functional group content, or a ratio of functional group and thermal curing agent, within the claimed range to have been obvious.
Regarding claim 11, Ge in view of Weijers, Zhao, Zhou, Nakashima, Yoneda and Angelo teaches Ar1 is derived from a dianhydride, and Ar2 is derived from a diamine (see reactants in col.2 of Zhao).



Regarding claim 13, Ge in view of Weijers, Zhao, Zhou, Nakashima, Yoneda and Angelo teaches that the fluorinated resin in column 3 (of Zhao) serves to improve adhesion and as such can be considered an adhesive.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ge in view of Weijers, Zhao, Zhou, Nakashima, Yoneda and Angelo and further in view of Shieh (US 20060046327)
Regarding claims 14 and 15, Ge in view of Weijers, Zhao, Zhou, Nakashima, Yoneda and Angelo teaches the invention set forth in claim 13 about but does teach the heat dispersing particles have a particle size distribution of 0.1 ~100 pm (for claim 14) and  wherein the content of small particle size of below 1pm is 5-20%, the content of medium particle size of 1-30pm is 50-70%, and the content of large particle size of above 30pm is 20-40% (for claim 15).
Shieh teaches heat dispersing particles in the size of 500 micrometers to 5 nm ([0053]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use heat dispersing particles of a size range as .
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ge in view of Wiejers and Zhao, Zhou,  Nakashima, Yoneda, Angelo and Shieh and further in view of Choi (US 20070225402)
Regarding claim 16, Ge in view of Weijers, Zhao, Zhou, Nakashima ,Yoneda ,Angelo and Shieh teaches the invention set forth in claim 15 above, but is silent regarding the fluorescent powders have an average particle size from 1-50 micrometers.
Choi teaches fluorescent powders with average particle size from 1-50 micrometers ([0028]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the particle size as disclosed in Choi, in the device of Ge in view of Weijers, Zhao, Zhou, Nakashima ,Yoneda ,Angelo and Shieh in order to  produce inherent colors ([0028] in Choi).

Regarding claim 17, Ge in view of Weijers, Zhao, Zhou, Nakashima, Yoneda, Angelo, Shieh and Choi teaches the invention set forth in claim 16 above, but does not teach the organosilicon-modified polymide composition has a refractive index of 1.4-1.7. However, given the various additives and the compositions that are used in the layer, it achieve optimum transmission of light through the layer through an optimized refractive index value.

Regarding claim 18, Ge in view of Weijers, Zhao, Zhou, Nakashima, Yoneda, Angelo, Shieh and Choi teaches the invention set forth in claim 17 above, but does not teach   the base layer has an elastic modulus of more than 2.0 GPa, and an elongation at break of more than 0.5%. However, given the various additives and the compositions in the layer, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to optimize the elastic modulus of more than 2.0 GPa, and an elongation at break of more than 0.5%, since where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art in order for the filament elements with an LED light bulb that hold stiffly and not get sagged with time.

Regarding claim 19, Ge in view of Weijers, Zhao, Zhou, Nakashima, Yoneda, Angelo, Shieh and Choi teaches the invention set forth in claim 18 above but does not teach the heat dispersing particles are in a shape of sphere or non-sphere, the added weight ratio of the spherical and non-spherical heat dispersing particles is 1:0.15-0.35. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to the shapes and ratios of the heat dissipating particles (in Shieh), .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ge in view of Wiejers and Zhao, Zhou, Nakashima, Yoneda, Angelo and Choi and further in view of Bailey (US 20090212698)
Regarding claim 20, Ge in view of Weijers, Zhao, Zhou, Nakashima, Yoneda, Angelo, Shieh and Choi teaches the invention set forth in claim 19 above but does not teach a shape of the filament that fulfills the condition of:
wherein points of the LED filament in an xyz coordinates are defined as X, Y, and Z and satisfy a curve equation, an origin of xyz coordinates is at the stem top, an x-y plane of the xyz coordinates passes through the stem top and is perpendicular to the height direction, a z-axis of xyz coordinates is coaxial with stem, and the two conductive electrodes are symmetrically disposed at two sides of a y-axis of the xyz coordinates, the curve equation is:
X=m1*cos(t*360),
Y=m2*sin(t*360),
Z=n*cos(t*360*k),
wherein, t is a variable between 0 and 1, the LED filament varies along an
 x-direction, a y-direction, and a z-direction according to t; wherein, when X=0, a max value of |Y| is m2, and a max value of |Z| is n; wherein, when Y=0, a max value of |X| is ml, and a max value of |Z| is n; wherein, when Z=0, a max value of |X| is ml, and 
However,  shapes involving linear LED filaments or curved sine/cosine filaments are known in the art of LED light bulbs as disclosed in Bailey for example some of the filament configurations are shown below that are linear or curved filaments:




    PNG
    media_image5.png
    580
    609
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    288
    618
    media_image6.png
    Greyscale

Further regarding the connecting of the filaments to the base, through the conducting elements/electrodes and the location/length of the conducting elements/electrodes that contact the filaments, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to make adjustable the position/length wherein the conducting elements/electrodes contact the filaments since the provision of adjustability, where needed, involves only routine skill in the art.

Other Art 
US 20190315921, US 20190219231, US 20190242532, US 20190301684
[0062] in US 20140035123 teaches spherical heat dissipating particles (For claim 19 above)
US 20150069442

    PNG
    media_image7.png
    443
    326
    media_image7.png
    Greyscale


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875